          Case 4:19-cv-01480-JSW Document 38 Filed 05/09/19 Page 1 of 5




 1   LAW OFFICE OF WAYNE A. SILVER
     Wayne A. Silver (108135)
 2   643 Bair Island Road, Suite 403
 3   Redwood City, CA 94063
     Phone: (650) 282-5970
 4   Fax: (650) 282-5980
     Email: ws@waynesilverlaw.com
 5
     Defendant in pro se, and attorney for
 6   Defendants STREMMEL AUCTIONS LLC,
 7   STEVEN STREMMEL, HUDSON STREMMEL,
     AMY N. TIRRE, KENMARK VENTURES, LLC,
 8   KEN TERSINI, MARK TERSINI,
     and JENNIFER JODOIN
 9
10                                 UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
11
                                           OAKLAND DIVISION
12
13
     ANTHONY G. THOMAS, individually and on             Case No.: CV-19-1480 JSW
14   behalf of the General Public acting as a Private
                                                        OPPOSITION TO MOTION TO
     Attorney General,
15                                                      DISQUALIFY ATTORNEY WAYNE A.
            Plaintiff,                                  SILVER
16   v.                                                    Date: May 24, 2019
17   BRUCE T. BEESLEY, et al.,                            Time: 9:00 a.m.
                                                          Court: Courtroom 5
            Defendants.
18
                                                         Complaint Filed: March 21, 2019
19                                                       Trial Date: None Set

20          Attorney WAYNE A. SILVER (“Silver”), appearing in pro se and as counsel for Defendants’
21   KENMARK VENTURES, LLC, KEN TERSINI, MARK TERSINI, JENNIFER JODOIN
22   (“Kenmark Defendants”), STREMMEL AUCTIONS LLC, STEVEN STREMMEL, HUDSON
23   STREMMEL (“Stremmel Defendants”), and AMY N. TIRRE (“Tirre”), opposes Plaintiff
24   ANTHONY G. THOMAS’s (“Thomas”) motion to disqualify Silver (“Motion”).
25          I.      Thomas Lacks Standing to Bring This Motion
26          Like the Complaint in this action, despite the drafting by his “ghost lawyer,” Thomas’s
27   Motion is rambling, incoherent and legally flawed. For example, the Motion seeks to disqualify
28   Silver based on allegations to be made in an amended Complaint that has not been filed (Motion,
                                                    Page - 1
     Opposition to Motion to Disqualify Attorney                             Case No.: CV-19-1480 JSW
     Wayne A. Silver
          Case 4:19-cv-01480-JSW Document 38 Filed 05/09/19 Page 2 of 5




 1   p.2:14 – p.3:9). And to the extent Thomas seeks to disqualify Silver for alleged conflicts between the

 2   Kenmark Defendants and Stremmel Defendants (Motion, p. 13:11-14), Silver never represented

 3   Thomas or his sham limited liability company, AT Emerald, and Thomas therefore lacks standing to

 4   raise those alleged conflicts. (See, Declaration of Wayne A. Silver In Support of Opposition to

 5   Motion to Disqualify Attorney (“Silver Decl.”), ¶3) Dino v. Pelayo (2006) 145 Cal.App.4th 347, 352

 6   (“Generally, before the disqualification of an attorney is proper, the complaining party must have or

 7   have had an attorney-client relationship with that attorney.”)

 8          In limited cases, a moving party who was not a client may have standing based on a close

 9   relationship between a client of the attorney sought to be disqualified and the non-client moving

10   party such that the client and non-client movant should be treated as a single entity or as having

11   shared confidences with one another. That was the exception to the general standing requirement in

12   Kennedy v. Eldridge, 201 Cal.App.4th 1197 (2011) (“Kennedy”), which Thomas extensively cites in

13   support of his Motion. To avoid wasting any more of this Court’s time, Silver will simply point to

14   the facts in Kennedy, where the attorney’s former client was the father of the non-client daughter,

15   and note the stark contrast to the facts in this Action, where Silver always represented Kenmark

16   Ventures, LLC,1 and never represented Thomas, AT Emerald, or anyone affiliated with either of

17   them. Silver represented (and continues to represent) Kenmark Ventures, LLC as a creditor in the

18   Thomas and AT Emerald Bankruptcy Cases, and continues to represent Kenmark Ventures, LLC

19   throughout the appellate process regarding the Non-Dischargeable Judgment in the Adversary

20   Proceeding. (Silver Decl., ¶¶5-6)

21          II.     Advocate-Witness Rule

22          The California Rules of Professional Conduct (“CRPC”) were amended, effective November

23   1, 2018, as approved by California Supreme Court Administrative Order 2018-05-09. Former CPRC

24   Rule 5-210 is now Rule 3.7, and it provides:

25                  (a) A lawyer shall not act as an advocate in a trial in which the lawyer

26
     1
27     Silver was retained by Kenmark Ventures, LLC on or about April 1, 2014 to represent Kenmark’s
     interests in Thomas’s and AT Emerald’s bankruptcy cases, and to file and prosecute a bankruptcy
28   adversary proceeding against Thomas.(Silver Decl., ¶4)
                                                 Page - 2
     Opposition to Motion to Disqualify Attorney                             Case No.: CV-19-1480 JSW
     Wayne A. Silver
           Case 4:19-cv-01480-JSW Document 38 Filed 05/09/19 Page 3 of 5




 1                  is likely to be a witness unless:

 2                            (1) the lawyer’s testimony relates to an uncontested issue or
                    matter;
 3                          (2) the lawyer’s testimony relates to the nature and value of
                    legal services rendered in the case; or
 4
                             (3) the lawyer has obtained informed written consent* from the
 5                  client. If the lawyer represents the People or a governmental entity, the
 6                  consent shall be obtained from the head of the office or a designee of
                    the head of the office by which the lawyer is employed.
 7                         (b) A lawyer may act as advocate in a trial in which another
 8                  lawyer in the lawyer’s firm* is likely to be called as a witness unless
                    precluded from doing so by rule 1.7 or rule 1.9.2
 9
            Reserving all attorney-client and attorney work-product privileges, Silver provided a copy of
10
     the Motion to each of his clients, and thereafter obtained their “informed written consent” to continue
11
     representing them, which was also obtained at the time of Silver’s retention. Moreover, should this
12
     Action proceed to trial, each of Silver’s clients has agreed to be represented by other counsel at trial,
13
     thereby avoiding any potential prejudice. (Silver Decl., ¶8)
14
            Thomas bears the burden of proof to demonstrate the basis for disqualification. See Colyer v.
15
     Smith, 50 F. Supp. 2d 966, 967 (C.D. Cal. 1999) (the moving party failed to demonstrate his need for
16
     the testimony of opposing counsel). "A motion to disqualify should be accompanied by declarations
17
     and admissible evidence sufficient to establish the factual predicate upon which the motion depends."
18
     Id.; Smith, Smith & Kring. v. Sup. Ct., 60 Cal. App. 4th 573, 577-78, 70 Cal. Rptr. 2d 507 (1997)
19
     (evidence for recusal of an attorney witness must be more than conclusory allegations; absent
20
     evidentiary support, court on motion to disqualify should disregard factual contentions made in
21
     moving papers). There is no evidence offered in support of the Motion. Once the factual contentions
22
     are disregarded in the Motion papers, there is nothing left.
23
            III.    Alleged Breach of Duty of Loyalty
24
            Thomas’s Motion beginning on p. 10 cites a number of cases that discuss an attorney’s duty
25
     to preserve client confidences, and then goes into an incoherent rant on p.13:4-18. As discussed
26
     above, Thomas does not have standing to seek Silver’s disqualification on this basis. In addition,
27
28   2
      CPRC Rules 1.7 and 1.9 concern conflict situations with former clients, and are not applicable here.
                                                  Page - 3
     Opposition to Motion to Disqualify Attorney                             Case No.: CV-19-1480 JSW
     Wayne A. Silver
           Case 4:19-cv-01480-JSW Document 38 Filed 05/09/19 Page 4 of 5




 1   Silver does not see any problem preserving client confidences in this Action. As set forth in the

 2   Silver Decl., reserving all attorney-client and attorney work-product privileges, Silver’s clients all

 3   gave their informed written consent prior to Silver’s retention, and appropriate steps were taken at

 4   the time of Silver’s retention to make sure client confidences are preserved in light of his

 5   representation of these multiple Clients (Silver Decl., ¶8).

 6          IV.     Silver Has Not Violated Any Professional Ethics

 7          This Court unquestionably has discretionary authority under its inherent powers to disqualify

 8   Silver from representing his clients because of a violation of professional ethics. Crenshaw v. MONY

 9   Life Ins. Co., 318 F. Supp. 2d 1015, 1020 (S.D. Cal. 2004). But disqualification is "a drastic measure

10   that is disfavored[,]" (Id.), and Silver has not violated any rules of professional ethics. See Hetos

11   Investments, LTD v. Kurtin, 110 Cal. App. 4th 36, 48, 1 Cal. Rptr. 3d 472 (2003) Since the purpose

12   of a disqualification order must be prophylactic, not punitive, the significant question is whether

13   there exists a genuine likelihood that the status or misconduct of the attorney in question will affect

14   the outcome of the proceedings before the court. Eaton v. Siemens, 2007 U.S. Dist. LEXIS 58621, at

15   *16-17 (E.D. Cal. 2007) Nothing of the sort is present here.

16          Thomas’s bad faith is evident from his efforts to manufacture a violation of professional

17   ethics to disqualify Silver. On p. 2:14 – p3:9 of Thomas’s Motion, Thomas advises he will be

18   seeking leave to amend the Complaint to include certain allegations against Silver. Silver will

19   address these allegations if and when they are made.

20          V.      Conclusion

21          Thomas (or more appropriately his “ghost attorney”), should be sanctioned for filing this

22   Motion. It has no basis in fact or law, was filed to harass Silver and his Clients, and is a waste of this

23   Court’s time. Thomas’s Motion should be denied.

24          Date: May 9, 2019                               /s/ Wayne A. Silver
                                                            Wayne A. Silver, defendant in pro se, and
25                                                          attorney for defendants STREMMEL
                                                            AUCTIONS LLC, STEVEN STREMMEL,
26
                                                            HUDSON STREMMEL, AMY N. TIRRE,
27                                                          KENMARK VENTURES, LLC, KEN TERSINI,
                                                            MARK TERSINI, and JENNIFER JODOIN
28
                                                      Page - 4
     Opposition to Motion to Disqualify Attorney                                  Case No.: CV-19-1480 JSW
     Wayne A. Silver
          Case 4:19-cv-01480-JSW Document 38 Filed 05/09/19 Page 5 of 5




 1
                                       CERTIFICATE OF SERVICE
 2
            I, Wayne A. Silver, the undersigned, hereby declare:
 3
            I am an attorney duly licensed to practice in the State of California and before this Court,
 4
     with offices at 643 Bair Island Road, Suite 403 Redwood City, CA 94063. I am a defendant in the
 5
     above-captioned civil action (“Action”), and the attorney for Defendants’ STREMMEL AUCTIONS
 6
     LLC, STEVEN STREMMEL, HUDSON STREMMEL, AMY N. TIRRE, KENMARK
 7
     VENTURES, LLC, KEN TERSINI, MARK TERSINI, and JENNIFER JODOIN.
 8
            On May 9, 2019 I electronically filed the foregoing OPPOSITION TO MOTION TO
 9
     DISQUALIFY ATTORNEY WAYNE A. SILVER with the U.S. District Court for the Northern
10
     District of California by using the CM/ECF system. All participants in the Action that are registered
11
     as CM/ECF users will be served by the CM/ECF system.
12
            I declare under penalty of perjury under the laws of the United States of America that the
13
     foregoing is true and correct. Executed on May 9, 2019 at Redwood City, California.
14
                                                           /s/ Wayne A. Silver
15                                                         Wayne A. Silver
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    Page - 5
     Opposition to Motion to Disqualify Attorney                                 Case No.: CV-19-1480 JSW
     Wayne A. Silver
